Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2004/0117819) in view of Thai (2002/0114613) or Chan et al. (2004/0001704).
 	Regarding claim 1, Yu discloses a set-top housing (para. 91, Fig. 1-7) configured to be arranged between a television video source and a television display (21);
an input port (11, 101) arranged in the housing and configured to connect the entertainment device to the television video source to receive a television input signal, said television input signal comprising a video image for displaying on the television display and an audio signal for playing sound corresponding to the video image;
a storage device (151) arranged in the housing and storing an overlay image database comprising a plurality of user-selectable overlay images, wherein the overlay images 
a communications module (16) arranged in the housing for communicating with a controller (19), wherein the controller is usable by a user to select a desired overlay image from the overlay image database and to further select a desired location for positioning the selected overlay image on the television display to appear over the video image from the television input signal substantially in real-time (para. 82-88);
a processor (12) arranged in the housing and configured to combine the video image from the television input signal with the selected overlay image and any sound selected from the separate sound database into a combined output signal substantially in real-time with the input signal being received into the input port; and
an output port (13) arranged in the housing and configured to provide the combined output signal to the television display,
wherein the entertainment device is programmed to output the combined output signal substantially in real-time (para. 67) with the television input signal being received into the input port (para. 54, 67, 76).
Yu does not disclose storing the separate sound database comprises a plurality of user-selectable sounds that are independently selectable by a user apart from any selection of overlay images; and the entertainment device is further programmed to permit a user to separately select one or more sounds from the separate sound database stored in the storage device as claimed.   
	Thai, from the similar field of endeavor, teaches a user selectable audio database (para. 31, 50).

	The user selectable audio database in Thai or Chan enables the user to select different audios to accompany the video signal, which enhances the functionality of the system since the original audio can be replaced with a new audio at will.  For instance, a background music can be added to further enhance a visual presentation.  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Thai or Chan into Yu so that the audio data could be independently selected by the user to perform the well known functions as claimed.
	Regarding claim 2, Yu discloses the controller (para. 62) is a wireless controller configured to communicate with the entertainment device to individually select both the overlay image from the overlay image database along with a screen position for placement of the selected overlay image on the television display.  Thai and Chan both disclose a remote control interface (106, 15, respectively) to select the one or more sounds from the separate sound database for inclusion in the combined output signal.
Regarding claim 3, Yu does not discloses that the controller communicates with the communications module through a Bluetooth connection. However, the remote controller 19 in Yu can be operated in different conventional wireless protocols, such as Bluetooth protocols. The examiner takes Official Notice that using Bluetooth protocols in remote controls are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ 
Regarding claim 4, Yu does not disclose the controller is a handheld phone. However, Yu teaches that the user interface unit 19 can be any other conventional user interface (note para. 0062). The examiner takes Official Notice that using a handheld phone as a user interface is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the well known handheld phone as user interface 19 or the controller as claimed.
Regarding claim 5, in addition of rejection to claim 4, it would have been obvious to include the inherently included control application in the user interface 19 of Yu into the conventional handheld phone so that communication could be made in between the user interface and the entertainment device.
Regarding claim 6, Yu does not specify that the input port (11) and output port (13) each comprise an HDMI port. The examiner takes Official Notice that using HDMI ports for receiving and outputting video data are well known in the art. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention before the effective filing date of the invention to employ the well known HDMI port as the input port and output to perform the well known functions as claimed.
Regarding claim 8, Yu inherently discloses linking information stored in the storage device that links one or more overlay images in the overlay image database with one or more sounds in the separate sound database, wherein user selection of an overlay image comprising a linked sound automatically selects the linked sound from 
Regarding claim 9, Yu discloses the controller is a specially-adapted handheld remote control designed and configured to only control the entertainment device, wherein the handheld remote control communicates with the entertainment device via a wireless signal (note para. 0062).
Regarding claim 10, Yu discloses the remote control comprises a display screen and a touch pad and wherein the remote control is not a handheld phone or tablet (para. 0062).
Regarding claim 11, Thai (para. 50) or Chan (para. 37) discloses the user is able to use the controller to select one or more sounds from the separate sound database separately from the selection of the desired overlay image to include in the combined output signal substantially in real-time with the input signal being received in the input port.
Regarding claim 12, Yu inherently includes linking information that is supplied with the overlay image database and is not configurable by the user, said linking information stored in the storage device and linking one or more sounds in the sound database to one or more of the overlay images in the separate overlay image 
Regarding claims 13-15, 17, 18, and 20, see similar rejections as set forth above.

Claims 7, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2004/0117819) in view of Thai or Chan, and further in view of Aggarwal et al. (2017/0195726).
Regarding claims 7, 16, and 19, Yu does not disclose the entertainment device is configured to automatically pass the television input signal from the video source input port through to the television display without modification both when the entertainment device is idle but not powered off and when the entertainment device is powered off.
Aggarwal discloses a HDMI switch (Fig. 1) for switching input HDMI sources (104, 106, 108) based on the presence states of the sources (para. 33).  By using the HDMI switch, the active HDMI source can be automatically selected and provided to the sink device (110).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the HDMI switch of Aggarwal into .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	In claims 7 and 19, the phrase “when the entertainment device is idle but not powered off and when the entertainment device is powered off” is consider new matter.
	In claim 16, the phrase “when the set top entertainment device is idle but not powered off and when the set-top entertainment device is powered off” is considered new matter.
	 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422